UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52618 SOUTHERN TRUST SECURITIES HOLDING CORP. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) (I.R.S. Employee Identification Number) 145 Almeria Ave., Coral Gables, Florida 33134 (Address of principal executive offices) Registrant’s telephone number, including area code: (305) 446-4800 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes þ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “larger accelerated filer, “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes þ No The aggregate market value of the 5,516,624 shares of voting common stock of the registrant held by non-affiliates computed as of June 30, 2011, on which date the price of the registrant’s common stock was $0.25 per share, was $1,379,156. The registrant had 19,177,828 shares of common stock issued and outstanding on April 12, 2012. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Information Statement containing a written consent in lieu of the registrants’ Annual Meeting of Shareholders for 2012 have been incorporated by reference into PartIII of this Annual Report on Form10-K. Table of Contents PART I Item 1. Business 3 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 10 Item 4. Submission of Matters to a Vote of Security Holders 11 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 21 Item 8. Financial Statements and Supplementary Data 22 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 23 Item 9A. Controls and Procedures 23 Item 9B. Other Information 24 PART III Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 24 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Item 13. Certain Relationships and Related Transactions and Director Independence 24 Item 14. Principal Accounting Fees and Services 24 PART IV Item 15. Exhibits, Financial Statement Schedules 25 2 Introductory Note:The Registrant qualifies as a “small reporting company” and has elected to comply with the requirements applicable to smaller reporting companies set forth in Regulation S-K. Our disclosure and analysis in this Annual Report on Form 10-K, or Form 10-K, and the documents that are incorporated by reference herein contain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements provide our current expectations or forecasts of future events and are not statements of historical fact. These forward-looking statements include information about possible or assumed future events, including, among other things, discussion and analysis of our future financial condition, results of operations and funds from operations (“FFO”) and adjusted funds from operations (“AFFO”), our strategic plans and objectives, cost management, occupancy and leasing rates and trends, liquidity and ability to refinance our indebtedness as it matures, anticipated capital expenditures (and access to capital) required to complete projects, amounts of anticipated cash distributions to our stockholders in the future and other matters. Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates” and variations of these words and similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. PART I ITEM 1. BUSINESS Overview Southern Trust Securities Holding Corp. (referred to herein as “we” or the “Registrant”) is the holding company for Southern Trust Securities, Inc. (formerly named “Capital Investment Services, Inc.” or “CIS”), a registered broker-dealer and investment banking firm, which we will refer to herein as “STS”.Our principal executive offices are located in Coral Gables, Florida. Our principal business is the business of STS. Through our subsidiary, Southern Trust Securities Asset Management, Inc. (“STSAM”), an investment advisor registered with the State of Florida (formerly named “CIS Asset Management, Inc.” or “CISAM”) we also provide asset management services. Through our subsidiary Southern Trust Metals, Inc. ("STM"), which was formed in the fourth quarter of 2009, we trade precious metals such as gold, silver, platinum and palladium.STM is separately managed and works directly with its own clients looking to generate new business through innovative trading of primarily gold, silver, platinum and palladium. As a broker-dealer and investment adviser, we offer our clients: ● access to all major domestic and international securities and options exchanges; ● trading in fixed income products, corporate, government, agencies, municipals, and emerging market debt; ● fixed and variable annuities and life insurance; ● hundreds of domestic and international mutual funds; ● management of retirement plans such as IRAs, 401ks, 403bs, SEP IRAs, and other popular plans; ● portfolio management for individuals, pension funds, retirement plans, foundations, trusts and corporations; and ● corporate services facilitating restricted stock dispositions and stock option exercises. We offer offshore services enabling client access to foreign trusts and corporations by providing administrative services and referrals to foreign filing specialists and attorneys to enable clients to establish offshore accounts and entities, from time to time.Income derived from these services has been immaterial to our consolidated business; the services are provided primarily as an accommodation to our clients. We also offer Investment banking services. We provide traditional as well as innovative securities transaction structures.Our focus is on merger and acquisition advisory services, private placements convertible into publicly-traded shares and private placements bridging to public offerings through reverse mergers into publicly-traded shell corporations. 3 STS is headquartered in Coral Gables, Florida due to that city’s importance as a regional financial center attracting investors from throughout the United States, Latin America, and Europe. STS also has offices in Madrid, Spain and Geneva, Switzerland, which enable us to better serve our international clients and to more readily access the financial markets in Europe.Almost all of our employees and agents are fluent in both English and Spanish and this fact is extremely important to our competitive ability to grow our business by engaging in transactions with investors and companies in South Florida, Latin America and Spain, among other locations.We also have relationships with approximately nine foreign associates who provide market access for our clients in the following countries:Argentina, Brazil, Columbia, Mexico, Spain, Switzerland and Venezuela. During July2008, we opened several offices in Spain under a partnership agreement between us and the Swiss Financial Group, International Private Wealth Management, SA (“IPWM, SA”). A new company, IPWM, España S.A. ("IPWM Spain") was formed for this purpose and it is owned 50.01% by us and 49.99% by IPWM, SA. IPWM Spain was established to capitalize on the growing wealth management and private banking market in Spain. The company will focus on developing the retail banking, corporate banking, private wealth management and brokerage businesses. The offices are located in Barcelona, San Sebastian and Marbella. IPWM had limited operations during 2011 and 2010. In August 2009, we acquired a 22% common stock interest in Nexo Emrendimientos S.A. ("Nexo"). Nexo is an Argentine based consumer loan and credit card company. During 2010 Nexo completed a debt for equity swap reducing our common stock interest in Nexo to 17.3%. During 2011 we completed a transaction whereby we purchased an additional 12.2% common stock interest in Nexo for a purchase price comprised of a cash payment of $1,000,000 and the issuance of 1,864,857 shares of newly issued company stock.As of December 31, 2011 we owned 29.5% of Nexo. History We were incorporated on January 14, 1998, in the State of Florida under the name “February Project III.”Subsequently we changed our name to “Atlantis Ideas Corp.”In March 2006, we effectuated a reverse merger with Southern Trust Securities Holding Corp. (“Target”), in which we survived owning the operations of the Target and we subsequently changed our name to “Southern Trust Securities Holding Corp.”Prior to the acquisition of the Target, we did not have any material business operations. The Target was formed as a Florida corporation on January 25, 2000. It was the holding company for STS, which was organized as a Florida corporation on June 10, 1999.By way of a share exchange, in 2004, the Target and STS exchanged shares so that STS became the wholly-owned subsidiary of the Target. 4 Mission Statement Our mission is to meet each individual and institutional investor’s objectives through the use of a wide array of financial products.Each client has a set of financial goals, which permits our professionals to gauge their ability to accept varying degrees of risk. From the most conservative risk adverse investor, to the most aggressive trader, we may offer mutual funds, equity, option and fixed income trading, insurance products such as fixed and variable annuities, structured products, futures, managed accounts and many more investment options.We are committed to continuously offering highly personalized services. Ourbusinessobjectives are straightforward: aggressive revenue growth coupled with a high profit margin, which ultimately translates into higher share prices for our capital stock. At present, we generate our revenue primarily from trading and commission revenue from individual and institutional accounts and revenues from our metals trading subsidiary.To a lesser extent, we generate asset management fee income from account management and investment advisory services and investment banking fees from private placement and merger and acquisition advisory services. Retail and Institutional Brokerage With regard to our core business of trading and acting as a broker-dealer for our clients, we view ourselves as a specialty broker-dealer. Our expertise is in the trading and structuring of complex programs that utilize derivatives as hedges and also as incremental return vehicles. We primarily trade in fixed income instruments, foreign currencies, and broad-based indexes. By utilizing derivatives (puts and call options) in conjunction with either the purchase or sale of a bond, currency or index, we are able to generate superior returns while at the same time minimizing the risks to our clients. A large component of our trading is done in foreign bonds and currencies. We also trade in equities and are able to transact any trade desired by our clients. As of December 31, 2011, we had approximately $86.5 million under management, including $80.2 million at STS and $8.6 million at STSAM. We effectuate transactions in domestic and international debt and equity markets on behalf of our clients by maintaining a correspondent relationship with Pershing LLC, a wholly-owned subsidiary of The Bank of New York Inc., one of the largest bank holding companies in the United States.We also have clearing and correspondent arrangements with R. J. O’Brien, BNY Mellon Clearing, LLC, and RBC Capital Markets LLC. These arrangements also allow our clients to participate in the domestic and international futures and forward markets. Depending on the customer and the security being traded, we endeavor to utilize the optimum clearing partner for our customers. In all cases, we act as the introducing broker to clearing firms that will clear and maintain custody of all of our customer accounts. This allows us to minimize our back office operations. At present, STS has one senior trader and one associate trader.We plan to hire additional traders as qualified candidates become available. 5 Asset Management We conduct our asset management business through our wholly-owned subsidiary, STSAM. Our asset management business handles client funds under fixed fee arrangements based on the dollar amount under management.When appropriate, our broker-dealer operations act as agent in affecting transactions for managed accounts. STSAM also offers non-discretionary advisory accounts in coordination with Pershing Advisor Solutions, LLC, a registered broker-dealer.In addition, the asset management group assists clients with their insurance needs, including life insurance and fixed annuities. The asset management group works closely with our broker-dealer group allowing for many shared clients and, more importantly, giving our clients more financial products from which to choose. Investment Banking Our investment banking group is very specialized and works closely with corporate clients providing specific financial solutions to their capital and strategic needs. Namely, our group makes private placement and merger and acquisition services available to primarily foreign clients but we also work with domestic clients. Many of our corporate clients are seeking capital in order to grow.Furthermore, many of our broker-dealer and asset management clients are seeking investments in growing companies. As such, we seek to match our investment clients with our corporate clients through structured financing products.Specifically, we focus on private investments in public equities (“PIPE”) for our corporate clients. If the common stock of a corporate client is already publicly-traded, then we will privately place with our investment clients’ discounted common stock or a structured security such as a convertible preferred stock or convertible debenture. If the common stock of a corporate client is not publicly-traded, then we will locate and negotiate a purchase of a publicly-traded shell corporation which we would utilize to effect a reverse merger with the corporate client thereby making the entity a publicly-traded entity (an “Alternative Public Offering” or “APO”).This allows us to then privately place a discounted common stock or structured PIPE financing with the newly public client. The PIPE financing market is growing at a rapid pace and all indications are that this will continue. We plan to aggressively grow our investment banking staff to allow for more PIPE and APO transactions to be executed.Our existing investment clients provide us opportunities to access the funds necessary to complete the financing. Further, we have ready access to many public shell corporations through contacts we have with various third parties who maintain inventories of such companies, allowing us to purchase such companies and take a private company public and to secure its funds for growth in a manner very similar to taking a company through an initial public offering (“IPO”), but in a more timely and cost-effective manner. There are many reasons for the growth of APOs including the fact that many small to mid-sized companies cannot access the more traditional IPO due to their number of shareholders or duration. In addition, many of our corporate clients want to maintain control of their company and are thus not interested in venture capital financing which cedes some control to such investors. Historically, venture financing has generally been a source of equity-related financing for the small to mid-sized company. PIPE financing is distinguished from a normal private placement in that the company must be public so that the investor in the PIPE financing has the ability at any time to exit its investment, subject to applicable securities laws, through converting its security into publicly-trading common stock.The combination of the APO and PIPE is a very attractive alternative for smaller businesses. There were no investment banking commitments in 2011. 6 Again, having a broker-dealer business coupled with the investment banking services provides multiple revenue opportunities for both groups. For example, when our investment clients look to exit a PIPE investment, our broker-dealer group will assist them in doing so through selling their shares and thereby generating commission income. On the other hand, our investment banking group will be able to execute PIPE transactions, and thus fee income, by having a ready source of investment capital from asset management and broker-dealer clients. The investment banking group earns a fee based on the amount of PIPE financing it structures. This fee is generally 5%-10% of the funds raised. In addition, we generally will receive equity in the form of warrants and/or common stock of the company financed. Thus, we are able to generate high margin fee income as well as receiving equities in growing companies. Our investment banking group also performs merger and acquisition advisory services for our corporate clients and renders general strategic advisory services. Metals Trading In October 2009, we formed Southern Trust Metals as a subsidiary, which works directly with its own clients looking to generate new business through innovative trading of primarily gold, silver, platinum and palladium. During 2011, STM experienced increased demand for investment in gold and silver. Acquisitions We expect growth of our core businesses to come through both internal expansion and acquisitions. To the extent we make acquisitions or enter into combinations, we face numerous risks and uncertainties combining the businesses and systems, including the need to combine accounting and data processing systems and management controls and to integrate relationships with customers and business partners. We have not at this time entered into any arrangements regarding specific acquisitions. Government Regulation The securities industry and our business is subject to extensive regulation by the United States Securities and Exchange Commission (“SEC”), state securities regulators and other governmental regulatory authorities. The principal purpose of these regulations is the protection of customers and the securities markets. The SEC is the federal agency charged with the administration of the federal securities laws. Much of the regulation of broker-dealers, however, has been delegated to self-regulatory organizations, principally the Financial Industry Regulatory Authority (“FINRA”) and the Municipal Securities Rulemaking Board (“MSRB”).These self-regulatory organizations adopt rules, subject to approval by the SEC, which govern its members and conduct periodic examinations of member firms’ operations. STS is a registered broker-dealer with the SEC and a member of FINRA, the National Futures Association (“NFA”), and CFTC, MSRB. STSAM is a registered investment adviser with the State of Florida. STS is a member of the Securities Investor Protection Corporation (“SIPC”), which provides, in the event of the liquidation of a broker dealer, protection for clients' accounts up to $500,000, subject to a limitation of $100,000 for claims for cash balances. 7 Securities firms are also subject to regulation by state securities commissions in the states in which they are registered. STS is licensed to conduct activities as a broker-dealer in the following states: Florida, New York, California, Michigan, New Jersey, Virginia, Colorado, Georgia, Kentucky, Arizona, Illinois and Massachusetts. The regulations to which broker-dealers are subject cover all aspects of the securities industry, including, but not limited to: ● sales methods and supervision; ● trading practices among broker-dealers; ● use and safekeeping of customers’ funds and securities; ● capital structure of securities firms; ● record keeping; ● anti-money laundering and foreign asset control compliance; and ● the conduct of directors, officers and employees. Additional legislation, changes in rules promulgated by the SEC and by self-regulatory bodies or changes in the interpretation or enforcement of existing laws and rules often directly affects the method of operation and profitability of broker-dealers.The SEC and the self-regulatory bodies may conduct administrative proceedings, which can result in censure, fine, suspension or expulsion of a broker-dealer, its officers, employees or registered representatives. The metals business is subject to noticeably less regulation and is not subject to the net capital requirements noted below. Net Capital Requirements As a registered broker-dealer and member of FINRA, STS is subject to the SEC’s net capital rule, which is designed to measure the general financial integrity and liquidity of a broker-dealer. Net capital is defined as the net worth of a broker-dealer subject to certain adjustments. In computing net capital, various adjustments are made to net worth, which exclude assets not readily convertible into cash. Additionally, the regulations require that certain assets, such as a broker-dealer’s position in securities, be valued in a conservative manner so as to avoid over-statement of the broker-dealer’s net capital. More specifically, STS is subject to the SEC Uniform Net Capital Rule 15c3-1.This rule requires the maintenance of minimum net capital and requires that the ratio of aggregate indebtedness to net capital, both as defined, shall not exceed 15 to 1 and that equity capital may not be withdrawn or dividends paid if the resulting net capital ratio would exceed 10 to 1.STS is also subject to the Commodity Futures Trading Commission’s minimum financial requirements which requires it to maintain net capital, as defined for securities brokers and dealers, equal to or in excess of the greater of $45,000 or the amount of net capital required by the SEC Rule 15c3-1. At December 31, 2011, STS’s net capital was approximately $712,000 which was approximately $612,000 in excess of its minimum requirement of $100,000. 8 Competition The financial services industry and therefore all of our businesses are intensely competitive, and management expects them to remain so. Our competitors include other brokers and dealers, investment banking firms, insurance companies, investment advisors, mutual funds, hedge funds, commercial banks and merchant banks. We compete with some of our competitors globally and with others on a regional, product or niche basis. Such competition is based on a number of factors, including transaction execution, our products and services offered, innovation, reputation and price. Our management believes that we may experience pricing pressures in the future as some of our competitors seek to increase market share by reducing their prices. Personnel At December 31, 2011, we had a total of 15 employees, of which 10 are registered representatives andfive are other full-time employees. These employees are not covered by a collective bargaining agreement. We consider our relationship with our employees to be good. ITEM 1A. RISK FACTORS. Not applicable. ITEM 1B. UNRESOLVED STAFF COMMENTS. On December 22, 2011, we received a comment letter from the SEC, and a follow up letter dated March 20, 2012.We have formulated and submitted our response, and will continue to work toward explaining and resolving any issues presented.At this time, the comments are not resolved. ITEM 2. PROPERTIES. We operate our business through our subsidiaries, STS, STSAM and STM. We are currently operating out of 145 Almeria Ave., Coral Gables, Florida. The approximate book value of our real property is $1,510,498 as of December 31, 2011. 9 ITEM 3. LEGAL PROCEEDINGS. In the ordinary course of business, incidental to our operations, we retain outside counsel to address claims with which we are involved. As of December 31, 2011, we are not aware of any legal proceedings, which management has determined to be material to our business operations; however, we have been named in the followingactions which we are vigorously defending and which actions, based on management's assessment in coordination with outside litigation counsel, we believe to be without merit: Salvatore Frieri, individually and as beneficiary of the Robert J. Escobio and Salvador Frieri-Gallo Trust, Plaintiff v. Robert Escobio, individually and as trustee of the Robert J. Escobio and Salvador Frieri-Gallo Trust, Southern Trust Securities Holding Corporation and Southern Trust Securities, Inc f/k/a Capital Investment Services, Inc., Defendants, in the Circuit Court of the Eleventh Judicial Circuit In and For Miami-Dade County, Florida, Case No. 08-07The initial complaint in this action was filed on February 12, 2008. An amended complaint was filed on October 14, 2008. The amended complaint attempts to plead various causes of action related to the purchase and sale by the Salvador Frieri-Gallo Trust of STSHC’s stock in a private placement in 2005.The plaintiff sought rescission of the transaction. The plaintiff filed a Second Amended Complaint on January 31, 2012 after the Court’s November 26, 2011 Notice of Failure to Prosecute, which attempts to state allegations of common law fraud using the same allegations as in the previously dismissed claims for violation of Florida Securities Law.Management does not believe there is any merit to plaintiff’s claims and the case is in an early stage. In November 2008, the STS initiated legal action against two individuals and their related company. One of the individuals named in the suit is also an individual who has brought legal action against STS, as discussed in the preceding paragraph.STS’s actions seek to recover compensation owed to it for work performed in connection with extensive financial and investment advice work, and services provided in preparation of a bid for Defendants regarding the restructuring, financing, investing, and acquisition of an interest in Aerovias Nacionales de Colombia S.A. Avianca (“Avianca S.A.”) and its subsidiaries (“Avianca”) in connection with Avianca’s bankruptcy reorganization under Chapter 11 of the U.S. Bankruptcy Code. After serving one of the individuals and the related company,STS moved for and obtained defaults against these two Defendants on September 17, 2009.These two Defendants moved to set aside the defaults against them, which the Court set aside on November 2, 2009. On December 11, 2009, these two Defendants filed a Motion to Dismiss based on alleged failure to join an indispensable party, the ACDAC (Pilot Association).We do not believe that motion has any merit.We have served process on the second individual defendant. In addition, a written agreement has been discovered which we believe specifically makes the parties liable for paying the amounts owed, and are in the process of filing an Amended Complaint based upon the newly discovered document.Based on information that is now available,STS claims the Defendants owe it approximately $8.35 million dollars plus prejudgment interest from on or about January 2005. In the opinion of outside counsel, it is too early to predict the ultimate recovery from Defendants. On December 7, 2010, STS filed a FINRA arbitration against Joseph Meuse, Rosewood Securities, LLC, BP Capital, LLC, and China Values Technology, Inc.The FINRA filing was amended on January 18, 2011, before FINRA commenced serving the Respondents.STS seeks to recover compensation it was entitled to receive for acting as placement agent under an agreement involving an offering of securities in a reverse merger into a publicly traded company, Respondent China Valves, which closed on May 18, 2009. The Agreement provided that STS would receive 23,490 warrant shares of China Valves, but it only received 5,739 warrant shares.Thus, STS has sued the Respondents to recover the additional 17,751 warrant shares that it should have received on May 18, 2009, their valued, lost profits, and lost opportunity costs caused by the failure to timely deliver the shares as required.The Respondents, in response to STS’s pre-filing demands for payment, each blamed the other for the claimed failures to timely deliver the missing warrant shares. 10 A written settlement agreement was reached with the Respondents, Meuse/Rosewood/BP Capital whereby they agreed to pay STS the settlement amount over a period of months.Based on this, the arbitration was stayed.The Respondents, after making several payments, defaulted.When faced with re-activation of the arbitration, Defendants entered into a written amendment to the Settlement Agreement.The arbitration has been stayed pending payment in accordance to the amended payment plan, payment has been made and the claim was dismissed in April 2012. On or about December 28, 2010, plaintiffs attempted to serve process on STSCH by serving STS, with an Amended Complaint filed in the United States Federal District Court for the Southern District Court of New York.The trust of the Amended Complaint seems to be that Plaintiffs invested about $12.5 million in a company named Aamaxen Transport Group, Inc. (“AAXT”), pursuant to a Securities Purchase Agreement, dated April 14, 2008, in exchange for AAXT’s Series A Convertible Preferred Stock.AAXT, a publicly traded company, shares are listed on the OTC Bulletin Board.AAXT, a Delaware Company, has its principal place of business in Shanghai, China.AAXT was to ultimately invest in and own a significant beneficial interest in Shanghai Atrip Medical Technology, Co., Ltd. (“SMT”), another Chinese company.Plaintiffs claim the transaction did not take place as agreed and that the Chinese principals in certain of the entities involved continued to maintain control over some entities, when they should not have and AAXT and other Plaintiffs’ invested funds were ultimately embezzled.The investors sued those allegedly involved in the embezzlement, the attorneys involved in the transactions, and those who allegedly provided investment banking advice.The Amended Complaint includes STSHC along with certain entities controlled by Joseph Meuse and used to provide investment, business, and structuring advice under the names Belmont Partners, LLC (“Belmont”) and Rosewood Securities, LLC (“Rosewood”).The Amended Complaint defines Belmont to include Belmont Partners, Rosewood, or Meuse.STSHC had nothing to do with this matter.STS, which was not named a defendant, had a branch office agreement, whereby Rosewood operated as a branch office of STS managed by Meuse during part of the period involved.As determined so far, STS had no involvement in the transaction and whose only possible connection with the parties was through the Rosewood branch office agreement, which was terminated in December 2009. STSHC retained New York counsel to represent it in this case.Counsel received an order from the Court extending the date for STSHC to respond to the Amended Complaint until March 11, 2011.In November 2011 the motion to dismiss the Amended Complaint was granted and Plaintiffs were given leave to file a Second Amended Complaint if they could set forth specific facts necessary to state a claim.The Second Amended Complaint was filed by Plaintiffs in January 2012 and did not assert any claim against either STS or STSHC, thus ending the case against STS and STSHC. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. 11 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information.Our common stock trades on the OTC Bulletin Board under the symbol “SOHL”.The high and low sales prices for our common stock for each quarter in the past two fiscal years are as follows: Quarter Ended, High Sale Price Low Sale Price December 31, 2011 $ $ September 30, 2011 $ $ June 30, 2011 $ $ March 31, 2011 $ $ December 31, 2010 $ $ September 30, 2010 $ $ June 30, 2010 $ $ March 31, 2010 $ $ As of April 10, 2012, the last reported sales price for our common stock was $0.10. Holders.As of April 10, 2012, we had 605 holders of record of our common stock. Dividends.We have not paid any dividends on our common stock and do not foresee doing so in the future.Dividends on shares of our common stock may only be paid after any and all dividends payable on our Series C Convertible Preferred Stock have been paid in full. The Company paid $52,000 in preferred dividends during the year ended December 31, 2011. Securities authorized for issuance under equity compensation plans. Set forth in the table below is aggregated information as of December 31, 2011, with respect to compensation plans under which our equity securities are authorized for issuance: Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders None. N/A N/A Equity compensation plans not approved by security holders $ 0 Total 0 (1) Includes 5,010,000 shares of our common stock issuable to three employees, a director and two former employees upon exercise of stock options granted under Non-Statutory Stock Option Agreements. Each of these agreements qualifies as an Employee Benefit Plan as defined under Rule 405 of Regulation C. (2) See footnote 10 of the consolidated financial statements. ITEM 6. SELECTED FINANCIAL DATA. Not applicable. 12 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following Management’s Discussion and Analysis of Financial Condition and Results of Operations contain “forward-looking statements” including statements about our beliefs and expectations. There are many risks and uncertainties that could cause actual results to differ materially from those discussed in the forward-looking statements. All forward-looking statements are based on information available to us on the date of this filing, and we assume no obligation to update such statements. The following discussion should be read in conjunction with the consolidated financial statements and the related notes included in this Annual Report on Form 10-K. We were formed as a Florida corporation on January 14, 1998. We are the holding company for STS, which is registered as an introducing broker-dealer with the SEC and is a member of, or subject to regulations of, the SEC, FINRA, the NFA, the CFTC, SIPC and the MSRB. We are also the holding company for both: (i) STSAM a fee-based investment advisory service registered with the State of Florida, which offers its services to retail customers, (ii) Southern Trust Metals, a trader of primarily gold, silver, platinumand palladium, and (iii) Loreley Overseas Corporation (“LOR”), which acts as an international intermediary for STM’s international trading transactions. Our principal business is the business of STS. We offer clients access to all major domestic and international securities and options exchanges, as well as trading in fixed income products, corporate, government, agencies, municipals, and emerging market debt. We also offer fixed and variable annuities and life insurance. We currently offer hundreds of domestic and international mutual funds, as well as retirement plans. We manage portfolios for individuals, pension funds, retirement plans, foundations, trusts and corporations. Our corporate services facilitate restricted stock dispositions and employee stock options exercises. Our offshore services give clients access to foreign trusts and corporations, which they can use to structure their financial planning. Our investment banking group provides traditional as well as innovative securities transaction structures. Our focus is on merger and acquisition services, private placements convertible into publicly-traded shares, and private placements bridging to public offerings through reverse mergers into publicly-traded shell corporations. Southern Trust Metals, Inc. (STM) was formed to capitalize on investor interest in the trading of precious metals such as gold, silver, platinum, and palladium.STS is a separate subsidiary of STSHC and separately managed.STM will work with its own clients to generate new business through the innovative trading of metals. Critical Accounting Policies and Estimates Our consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States, which require us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates, including those related to the valuation of securities owned and deferred tax assets. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from those estimates. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. 13 Valuation of Investments in Securities at Fair Value – Definition and Hierarchy FASB ASC Topic 820 “Fair Value Measurements and Disclosures” provides a framework for measuring fair value under generally accepted accounting principles in the United States and requires expanded disclosures regarding fair value measurements.ASC 820 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Company uses various valuation approaches.In accordance with generally accepted accounting principles (“GAAP”), a fair value hierarchy for inputs is used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available.Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Company.Unobservable inputs reflect the Company’s assumptions about the inputs market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1 – Inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities the Company has the ability to access. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The availability of valuation techniques and observable inputs can vary from security to security and is affected by a wide variety of factors including, the type of security, whether the security is new and not yet established in the marketplace, and other characteristics particular to the transaction.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Those estimated values do not necessarily represent the amounts that may be ultimately realized due to the occurrence of future circumstances that cannot be reasonably determined. Because of the inherent uncertainty of valuation, those estimated values may be materially higher or lower than the values that would have been used had a ready market for the securities existed. Accordingly, the degree of judgment exercised by the Company in determining fair value is greatest for securities categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into differentlevels of the fair value hierarchy. In suchcases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement in its entirety falls is determined based on the lowest level input that is significant to the fair value measurement. Fair value is a market-based measure considered from the perspective of a market participant rather than an entity-specific measure.Therefore, even when market assumptions are not readily available, the Company’s own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date.The Company uses prices and inputs that are current as of the measurement date, including periods of market dislocation.In periods of market dislocation, the observability of prices and inputs may be reduced for many securities.This condition could cause a security to be reclassified to a lower level within the fair value hierarchy. 14 Valuation Techniques The Company values investments in securities that are freely tradable and are listed on a national securities exchange or reported on the NASDAQ national market at their last sales price as of the last business day of the year. At December 31, 2011, all of the Company’s investments classified as securities owned on the consolidated statements of financial condition are classified as Level 1 investments on the fair value hierarchy table in Note 4, Fair value measurements. The Company’s investment in AR Growth’s common stock is classified as Level 3. Clearing Arrangements. STS does not carry accounts for customers or perform custodial functions related to customers’ securities. STS introduces all of its customer transactions, which are not reflected in these financial statements, to its primary clearing broker, which maintains the customers’ accounts and clears such transactions. These activities may expose us to off-balance-sheet risk in the event that customers do not fulfill their obligations with the primary clearing broker, as we have agreed to indemnify our primary clearing broker for any resulting losses. We continually assess risk associated with each customer who is on margin credit and record an estimated loss when we believe collection from the customer is unlikely. Our losses incurred from these arrangements were not significant for the years ended December 31, 2011 and 2010. Stock-Based Compensation The Company complies with FASB ASC Topic 718 “Compensation – Stock Compensation,” which establishes standards for the accounting for transactions in which an entity exchanges its equity instruments for goods or services.It also addresses transactions in which an entity incurs liabilities in exchange for goods or services that are based on the fair value of the entity’s equity instruments or that may be settled by the issuance of those equity instruments. FASB ASC Topic 718 focuses primarily on accounting for transactions in which an entity obtains employee services in share-based payment transactions.FASB ASC Topic 718 requires an entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award (with limited exceptions).That cost will be recognized over the period during which an employee is required to provide service in exchange for the award the requisite service period (usually the vesting period).No compensation costs are recognized for equity instruments for which employees do not render the requisite service.The grant-date fair value of employee share options and similar instruments will be estimated using option-pricing models adjusted for the unique characteristics of those instruments (unless observable market prices for the same or similar instruments are available).If an equity award is modified after the grant date, incremental compensation cost will be recognized in an amount equal to the excess of the fair value of the modified award over the fair value of the original award immediately before the modification.Based on stock options and stock awards that vested during 2011 and 2010, the Company recorded approximately $188,000 and $179,000, respectively, as compensation expense under FASB ASC 718. Revenue Recognition. Commissions and related clearing expenses are recorded on a trade-date basis as security transactions occur. Riskless principal transactions in regular-way trades are recorded on the trade date, as if they had settled. 15 Revenue Recognition (continued). Investment banking revenue includes private placement agency fees earned through our participation in private placements of equity and convertible debt securities and fees earned as financial advisor in mergers and acquisitions and similar transactions. Merger and acquisition fees and other advisory service revenue are generally earned and recognized only upon successful completion of the engagement. Unreimbursed expenses associated with private placement and advisory transactions are recorded as expenses as incurred. Asset management (or managed accounts) fees are primarily earned based on a percentage of assets under management. Fees are computed and due at specified intervals, generally quarterly and recorded when earned.We also offer fee-based investment advisory services to our customers and independent registered investment advisors through our wholly-owned subsidiary, STSAM. Deferred Tax Valuation Allowance. We account for income taxes in accordance with the provision of FASB ASC Topic 740, “Income Taxes,” which requires accounting for deferred income taxes under the asset and liability method.Deferred income tax asset and liabilities are computed for difference between the financial statement and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future based on the enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce the deferred income tax assets to the amount expected to be realized.We have concluded that it is more likely than not that our deferred tax assets as of December 31, 2011 and 2010 will not be realized based on the scheduling of deferred tax assets and projected taxable income.The amount of the deferred tax assets actually realized, however, could vary if there are differences in the timing or amount of future reversals of existing deferred tax assets or changes in the actual amounts of future taxable income. Should we determine that we will be able to realize all or part of the deferred tax asset in the future, an adjustment to the deferred tax asset will be recorded in the period such determination is made. Net Capital Requirement. Our broker-dealer subsidiary, STS, is a member of FINRA and is subject to the SEC Uniform Net Capital Rule 15c3-1.This rule requires the maintenance of minimum net capital and requires that the ratio of aggregate indebtedness to net capital, both as defined, shall not exceed 15 to 1 and that equity capital may not be withdrawn or dividends paid if the resulting net capital ratio would exceed 10 to 1.STS is also subject to the Commodity Futures Trading Commission’s minimum financial requirements which requires it to maintain net capital, as defined for securities brokers and dealers, equal to or in excess of the greater of $45,000 or the amount of net capital required by the SEC Rule 15c3-1. At December 31, 2011, STS’s net capital was approximately $712,000, which was approximately $612,000 in excess of its minimum requirement of $100,000. STS’s ratio of aggregate indebtedness to net capital was 0.18 to 1 as of December 31, 2011. Commissions and Clearing Costs. Commissions and clearing costs include commissions paid to our employee registered representatives, independent contractor arrangements and fees paid to clearing entities for certain clearance and settlement services. Commissions paid to registered representatives vary according to the contracted payout percentage and clearing costs generally fluctuate based on revenues generated on trades and on the volume of transactions. 16 Accounting for Contingencies. We accrue for contingencies in accordance with FASB ASC Topic 855, “Subsequent Events,” when it is probable that a liability or loss has been incurred and the amount can be reasonably estimated. Contingencies by their nature relate to uncertainties that require our exercise of judgment both in assessing whether or not a liability or loss has been incurred and estimated the amount of probable loss.We did not record an accrual for contingencies at either December 31, 2011 or 2010. Results of Operations for the years ended December 31, 2011 and 2010 The following table sets forth a summary of financial highlights for the years ended December 31: Year Ended December 31, % Change Change Statement of operations data: Revenue $ $ $ 5 % Expenses ) ) ) 3 % Equity method income (loss) ) ) %) Preferred stock dividends ) - ) Net income (loss) applicable to common stockholders ) ) %) Income (loss) per common share $ ) $ As of December 31, % of Change Change Financial condition data: Cash and cash equilvalents $ $ $ 20 % Marketing securities owned at fair value ) (1 %) Total assets 93 % Notes payable ) (7 %) Stockholders' equity 18 % For the year ended December 31, 2011, we reported a net loss applicable to common stockholders of $1,134,445, an increase of$1,141,849 over the net income of $7,404 reported for the year ended December 31, 2010.This increase in net loss applicable to common stockholders is primarily attributable to an increase of $81,837 in expenses and a $1,165,554 increase in loss in equity of an affiliate, partially offset by a $151,643 increase in total revenue. 17 Revenues For the year ended December 31, 2011, commissions increased $117,475 (13%) to $988,443 from $870,968 reported for the year ended December 31, 2010. Commissions include all revenue received by Southern Trust Securities, Inc. (“STS”) and its registered representatives on an agency basis, and are primarily derived from transactions in OTC securities and options. This increase in commissions is primarily the result of an increase in volume of transactions and the number of customers trading in fixed income products.In addition, we have opened a number of new accounts, due to improved investor confidence in the economy. Our trading revenues decreased $43,152, or 2%, to $1,872,263 for the year ended December 31, 2011 from $1,915,415 reported for the year ended December 31, 2010. Trading profits are generated mainly from fixed income products sold to our customers on a riskless trading principal basis. Even though the markets and the economy have been struggling for the last few quarters, we have continued to acquire new customers interested in investing in fixed income products. Our ability to increase our trading revenues will depend mostly on future economic conditions and our ability to generate more customer accounts. The decrease in trading revenue is primarily due to the low interest rate environment, which makes it significantly more difficult to incorporate normal mark-up or mark-downs.Also, bond spreads have decreased, in particularly in the shorter term portion of the yield curve. We had no material investment banking fees revenue for the years ended December 31, 2011 or 2010.Investment banking fees are generally determined as a percentage of the size of the deal or contract and are recognized when the transaction is completed and closed.Market conditions for private securities transactions have been weak; however, we remain committed to this aspect of our business, as a full service boutique broker-dealer. Managed account fees decrease $8,599 (13%) to $55,195 for the year ended December 31, 2011 from $63,794 reported for the year ended December 31, 2010.Managed account fees are primarily earned based on a percentage of assets under management and the related fees are computed and due at specified intervals, generally quarterly and recorded when earned.The primary reason for the decrease is related to the overall decrease in activity of accounts under management by the Company. For the year ended December 31, 2011, we reported interest and dividend income of $48,011, a $35,881 decrease (43%) from the $83,892 reported for the year ended December 31, 2010.This decrease is primarily attributable to a decreased interest rate environment. Other miscellaneous income increased $118,096 or 353% to $151,574 for year ended December 31, 2011 from $33,478 reported for the year ended December 31, 2010.This increase is primarily attributable to an increase in other fees earned by our broker-dealer and the receipt of $103,000 in cash in connection with a court awarded legal settlement (See Note 15, Commitments andcontingencies). Expenses We reported commissions and clearing fees expenses of $1,559,234 and $1,482,761 for the years ended December 31, 2011 and 2010, respectively, an increase of $76,473, or 5%. The increase is primarily due to an increase in trading revenue reported by STM, partially offset by a decrease in trading revenue reported by STS.Our broker-dealer, STS, shares a varying percentage of commissions with its registered representatives based on arrangements between STS and each registered representative and based on the nature of the product from which commissions are earned. The portion of the commission paid to a registered representative is an expense on our consolidated statements of operations under “commission and clearing fees.” Also included in “commissions and clearing fees” are referral fees STS pays to foreign finders for transactions effectuated by STS and its registered representatives at the request of such foreign finders. These revenues, which are directly identifiable and attributable to any registered representative or foreign finder, are commonly known as “compensable revenues.” Commissions paid to registered representatives are variable in nature and are based on a pre-determined percentage of compensable revenues generated. Compensable revenues include revenues derived from commissions, trading income, investment banking fees and managed account fees. Any other income recognized by us (for example interest and dividend income generated from our investment portfolio) is not considered compensable revenue and thus no payouts to registered representatives are made. Commissions paid registered representatives represent 51% and 46% of total compensable revenues for the years ended December 31, 2011 and 2010, respectively. Clearing fees are costs paid to third party service providers who provide clearance services for our sales transactions.Fees are assessed based on the type of product and, according to the mix of products and volume generated. 18 Employee compensation and benefits increased $31,956 (5%) to $727,425 for the year ended December 31, 2011 from $695,469 reported for the year ended December 31, 2010.This increase is primarily attributable to an increase in equity compensation expenses, which relate to options awarded to certain key employees. For the years ended December 31, 2011 and 2010, we recorded approximately $188,000 and $179,000, respectively, an increase of $9,000. The balance of the increase relates to normal changes in compensation paid employees for their services.The vesting period for the equity compensation awards range from twelve to 120 months. In January 4, 2007, the Company granted its chief executive officer 4,500,000 shares, in accordance with the executive’s employment agreement, reduced to 3,500,000 shares pursuant to a stock waiver agreement entered into on November 18, 2009. The issuances of the shares were subject to a forfeiture period which ended in July 2009, at which point the shares would vest over a three year period. Since January 2007, the Company has been recognizing stock compensation expense over the service period of the employment contract of 5 ½ years.For the four month period ended November 4, 2009, 500,000 shares of the 3,500,000 share grant vested; these shares were issued in December 2009.On August 4, 2010, the chief executive officer waived his right, title, and interest to vest in the remaining 3,000,000 shares of restricted common stock.For the years ended December 31, 2011 and 2010, the Company recognized $-0- and $131,700, respectively, of stock-based compensation expense related to the issuance of the shares. During 2011, the Board of Directors granted 200,000 options to an outside consultant, with a strike price of $0.35, per share vesting equally over three years. Total compensation cost related to the consultant of approximately $50,000 (for the non-vested award) has a weighted average period of 2.8 years over which the compensation expense is expected to be recognized. During 2010, the Board of Directors granted 3,350,000 options to its chief executive officer with a strike price of $0.25, vesting equally over ten years, 300,000 options to its president, with a strike price of $0.25, vesting equally over two years, 300,000 options each to two financial executives with a strike price of $0.25, vesting equally over two years and five years, respectively. For the year ended December 31, 2010, the Company recognized an impairment loss of $29,800 on its investment in AR Growth based on the excess of the carrying value over the fair value of the investment. Occupancy costs decreased $1,344(1%) to $88,814 for the year ended December 31, 2011 from $90,158 reported for the year ended December 31, 2010.Major expenses included under occupancy costs are property taxes, depreciation, and common repair and maintenance of our office building. Communications and market data expenses represent mostly charges on our terminals used to monitor and analyze real-time financial market data movements, telephone expenses, licenses and registration expenses associated with our broker-dealer operations.Communications and market data expenses increased $14,278, or 12%to $137,245 for the year ended December 31, 2011 from $122,967 reported for the year ended December 31, 2010. This increase is primarily attributable to cost incurred to expand and improve the efficiency of the technology used by STM in its daily operations. Professional fees decreased $3,779 for the year ended December 31, 2011 to $352,804 from $356,583 for the year ended December 31, 2010, due to lower legal expenses incurred related to current lawsuits, which are either stayed or in their final stages as discussed with our outside legal counsel. From time to time, The Company may be a defendant, or co-defendant, in arbitration matters incidental to its retail brokerage services business. As of December 31, 2011, there are no material legal disputes that may have an adverse impact on our consolidated financial statements. Nexo has experienced losses since its inception due to high relative fixed costs such as computer systems and branch offices infrastructure costs which have been incurred to accommodate a larger customer base. Nexo expects as its number of customers grows its fixed costs structure will be spread out of a larger revenue base which will allow it to generate positive income. 19 For the year ended December 31, 2011, we reported $81,392, an increase of $33,533 or 70% over the $47,859 reported for the year ended December 31, 2010 for travel expenses. This increase is primarily due to increase travel costs associated with the Company’s additional investment in Nexo Emprendimientos S.A (See Note 16). Our other operational expenses include miscellaneous expenses and insurance premiums.Other operational expenses decreased $22,107 or 9%, to $226,084 for the year ended December 31, 2011 from $248,191 reported for the year ended December 31, 2010.The decrease is primarily attributable to expenses related to maintenance, insurance premiums, and loan costs. Interest expense decreased $9,109,or 14% to $54,507 for the year ended December 31, 2011 from $63,616 incurred for the year ended December 31, 2010.This decrease is due to a reduction of principal balances on our outstanding loans. Dividends attributable to our preferred stockholders increased because we paid no dividend in 2010, as compared to $52,000 paid for the year ended December 31, 2011. As a result of the acquisition of the additional 12.2% interest in Nexo, thereby increasing its holdings to 29.5%, the Company changed its method of accounting for this investment from the cost method to the equity method.Under the equity method, the Company records its proportionate share of the earnings or losses of Nexo.The effect of the change was to increase net loss for the year ended December 31, 2011 by $911,931 and decrease net loss for the year ended December 31, 2010 by $253,623, which resulted in the Company reporting net income of $14,280 for the year 2010. Liquidity and Capital Resources As of December 31, 2011, liquid assets consisted primarily of cash and cash equivalents of approximately $339,445 and securities owned of approximately $957,953 for a total of $1,297,398, which is $47,359 higher than the approximately $1,250,039 in liquid assets as of December31, 2010. Historically, we have financed our business primarily through cash generated by our brokerage operations, as well as proceeds from our private placement of preferred stock and issuance of common stock. Cash and cash equivalents increased approximately $57,567 to $339,445 at December 31, 2011 as compared to $281,878 at December 31, 2010, which results from the following: Net loss $ ) Adjustments to reconcile net loss to net cash provided by operating activities Changes in operating assets and liabilities Net cash provided by operating activities $ Investing activities ) Financing activities Effect of foreign exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents $ Cash provided by our operating activities for the year ended December 31, 2011 was approximately $140,684, comprised of a net lossof $(1,081,468), noncash reconciling adjustments of $1,165,700, and changes in operating assets and liabilities of $56,452. Noncash reconciling adjustments include stock-based compensation charges of $192,547, depreciation and amortization of $61,222, and loss in equity of affiliate of $911,931. 20 The $56,452 change in operating assets and liabilities is primarily attributable to an increase of $3,932,926 in payable to customers, partially offset by a $3,950,404 increase in due from clearing broker. All of the $3,932,926 increase in payable to customers and $3,934,603 (99.6%) of the $3,950,404 increase due from clearing brokers is attributable to payables associated with our metals trading subsidiary and receivables due from clearing brokers processing transactions on behalf of our metals trading subsidiary STM, respectively. The increases in payable to customers and due from clearing broker is the direct result of the growth in trading activity, customers, and total assets under management as reported by our subsidiary company, STM, formed in the fourth quarter of 2009 to capitalize on investor interest in trading precious metals such as gold, silver, platinum, and palladium.Due to the ongoing volatility in the traditional equity markets, many investors have moved into the trading of precious metals, which has driven our growth since the fourth quarter of 2009.Over the eight quarters ended December 31, 2011, we have averaged a quarter over quarter increase of approximately $50,000 (average growth of 57%.). For the years ended December 31, 2011 and 2010, we reported gross trading revenue of approximately $1,190,000 and $467,000, respectively, an increase of approximately $723,000 or 155%. Since January 2010, assets under management have grown significantly, as a result of the growth in trading volume and in customer accounts managed by STM, which has resulted in the large increase in amounts payable to customers and due from clearing broker. Cash used in investing activities was $1,006,763, one million of which is related to our purchase of additional equity interests in Nexo Emprendimientos, S.A. Cash provided by or used in our financing activities was approximately $930,798, of which $1,042,857, comes from the sale of our common stock. We made a payment of $52,000 in dividends on our non-cumulative Series C preferred stock and principal payments of $60,059 on notes payable and capital lease obligations. In response to the current economic environment, we have implemented changes to our capital management practices to ensure we will be able to continue to meet our obligations.Specifically certain employee salaries and payoutpercentages were reduced in July 2009 and continue to be reduced to match current business levels and recent employee resignations will not be immediately filled. We have also undertaken the task of reviewing the other general expenses incurred with the objective cost reductions. Since we have primarily financed our operations through cash flows generated by our brokerage operations and proceeds from private placements of preferred stock, we are currently exploring an additional offering of preferred stock. There can be no assurance that we will be able to complete this offering on terms acceptable to us, if at all. The following is a table summarizing our significant commitments as of December 31, 2011, consisting of debt payments related to our notes payable: Year ending December 31, Total $ Thereafter Total commitments $ Off-Balance Sheet Arrangements We were not a party to any off-balance sheet arrangements during the period ended December 31, 2011.We do not have any interest in limited purpose entities, which include special purpose entities and structured finance entities. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. Not applicable. 21 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm (Morrison, Brown, Argiz & Farra, LLC) F-1 Report of Independent Registered Public Accounting Firm (Rothstein Kass) F-2 Financial Statements Consolidated Statements of Financial Condition at December 31, 2011 and 2010 F-3 Consolidated Statements of Operations for the years ended December 31, 2011 and 2010 F-4 Consolidated Statements of Changes in Stockholders’ Equityand Comprehensive loss for the years ended December 31, 2011 and 2010 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2011 and 2010 F-6 Notes to Consolidated Financial Statements F-7 In accordance with the Form 10-K instructions, as a smaller reporting company, we are not required to provide supplementary data pursuant to Item 302 of Regulation S-K. 22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Southern Trust Securities Holding Corp. and Subsidiaries We have audited the accompanying consolidated statement of financial condition of Southern Trust Securities Holding Corp. and Subsidiaries (the “Company”) as of December 31, 2011, and the related consolidated statements of operations, stockholders’ equity and comprehensive loss, and cash flows for the year then ended. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Southern Trust Securities Holding Corp. and Subsidiaries as of December 31, 2011, and the results of their operations and their cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. As discussed in Notes 2 and 16 to the consolidated financial statements, the Company has adjusted its 2010 consolidated financial statements to retrospectively apply the change in accounting for its investment in Nexo Empredemientos, S.A. Other auditors reported on the consolidated financial statements before the retrospective adjustment. We also audited the adjustments to the 2010 consolidated financial statements to retrospectively apply the change in accounting as described in Notes 2 and 16. In our opinion, such adjustments are appropriate and have been properly applied. We were not engaged to audit, review, or apply any procedures to the Company’s 2010 consolidated financial statements other than with respect to the adjustments and, accordingly, we do not express an opinion or any other form of assurance on the 2010 consolidated financial statements as a whole. /s/ Morrison, Brown, Argiz & Farra, LLC Miami, Florida May 9, 2012 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Southern Trust Securities Holding Corp. and Subsidiaries We have audited, before the effects of the adjustments to retrospectively apply the change in accounting for its investment in Nexo Empredemientos, S.A. as described in Notes 2 and 16, the consolidated balance sheet of Southern Trust Securities Holding Corp. and Subsidiaries as of December 31, 2010, and the related consolidated statements of operations, stockholders’ equity and comprehensive loss, and cash flows for the year then ended. The consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements, before the effects of the adjustments to retrospectively apply the change in accounting described in Notes 2 and 16, present fairly, in all material respects, the financial position of Southern Trust Securities Holding Corp. and Subsidiaries as of December 31, 2010, and the results of their operations and their cash flows for the year then ended in conformity with generally accepted accounting principles in the United States of America. We were not engaged to audit, review, or apply any procedures to the adjustments to retrospectively apply the change in accounting described in Notes 2 and 16, and, accordingly, we do not express an opinion or any other form of assurance about whether such adjustments are appropriate and have been properly applied. Those adjustments were audited by Morrison, Brown, Argiz & Farra, LLC. /s/ Rothstein Kass Roseland, New Jersey April 15, 2011 F-2 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, (As Restated) ASSETS Cash and cash equivalents $ $ Securities owned at fair value Due from clearing brokers Commissions receivable Investment in AR Growth Investment in Nexo Emprendimientos, S.A. (see Note 16) Other assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts payable and accrued expenses $ $ Payable to customers Obligations under capital lease - Notes payable Total liabilities Commitments and contingencies (notes 14 and 15) Stockholders' equity Series C 8% convertible preferred stock, no par value, 2.5 million shares authorized; 520,000 issued and outstanding Common stock, no par value, 100 million shares authorized; 19,177,826 and 14,333,378 shares issued and outstanding at December 31, 2011 and 2010, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Southern Trust Securities Holding Corp. and Subsidiaries stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. F-3 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARSENDED DECEMBER 31, 2 (As restated) Revenues Trading income $ $ Commissions Investment banking fees - Managed account fees Interest and dividend income Other miscellaneous income Expenses Commissions and clearing fees Employee compensation and benefits Impairment charge on investments in AR Growth - Occupancy Communications and market data Professional fees Travel and entertainment Depreciation and amortization Interest expense Other operational expenses Loss before equity in income (loss) of NEXO Emprendimietos SA ) ) Equity in income (loss) of NEXO Empredimientos SA ) Net income (loss) ) Net income attributable to noncontrolling interest Net income (loss) attributable to Southern Trust Securities Holding Corp. and Subsidiaries ) Preferred stock dividends ) - Net income (loss) applicable to common stockholders $ ) $ Weighted average common shares outstanding Basic Diluted Loss per common share Basic and diluted $ ) $ See accompanying notes to consolidated financial statements. F-4 SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLERS' EQUITY (DEFICIT) AND COMPREHENSIVE INCOME (LOSS) (As restated) Accumulated Additional Other Total Preferred Stock Common Stock Paid-In Accumulated Comprehensive Stockholders' Noncontrolling Total Shares Amount Shares Amount Capital Deficit Income (loss) Equity Interest Equity Balances December 31, 2009 (aspreviously reported) $ ) $ Retroactive adjustment for conversion from cost method of accounting for Nexo investment to the equity method of accounting (As Restated) (Note 16) Balances, January 1, 2010
